Order entered May 1, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01223-CV

                          IN THE INTEREST OF I.S., A CHILD

                     On Appeal from the 469th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 469-55837-2013

                                           ORDER
       Before the Court is appellee’s April 26, 2019 second motion to extend time to file brief.

Appellee seeks a fourteen-day extension.

       We GRANT the motion and ORDER the brief be filed no later than May 10, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE